DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note to Applicant
The response filed 01/14/2021 is improper because the Remarks/Arguments have been submitted with claims 11-26 therein. The Claims document only has claims 1-10 and a portion of claim 11 therein, although claims 1-26 are pending prior to this Office action. It is recommended that Applicant correct the Claims and Remarks such that they are separated to their respective documents. Nevertheless, a fully responsive Office action has been provided herein based on the filed response.
Response to Arguments
Applicant’s arguments filed 01/14/2021 regarding the non-statutory double patenting rejections of claim 1, see Remarks pg. 9, have been fully considered. Applicant states that filing a terminal disclaimer would be premature at this time. Seeing that claim 1 has not been amended to alter the scope of the invention away from the cited prior art relied upon, these rejections are maintained.
Applicant’s arguments, see Remarks pg. 9 with respect to the rejections of claims 7, 10, and 20-23 under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the amendments.  The rejections of claims 7, 10, and 20-23 under 35 U.S.C. 112(b) have been withdrawn. 
Additionally, all but one of the rejections of claim 14 under 35 U.S.C. 112(b) have been withdrawn in view of the amendments. Applicant’s amendment does not, however, address the indefiniteness rejection made with respect to insufficient antecedent basis for the term, “their elicited… MMG response”. As such, this rejection is maintained. 
Applicant's arguments regarding the rejection of claim 6 under 35 U.S.C. 112(d), see Remarks pg. 9, have been fully considered but they are not persuasive. Applicant argues that the addition of the 
The Examiner respectfully points to ll. 11-13 of claim 1, which read, “stimulating the peripheral nerve by applying electrical stimulation pulses via the plurality of stimulation electrodes according to stimulation parameters under closed-loop control”. The Examiner submits that this limitation reads on the newly added limitation of claim 9 cited above, seeing that both limitations recite applying multiple electrical stimulation pulses according to stimulation parameters under closed-loop control. As such, this rejection is maintained.
Applicant’s arguments regarding the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the argument that Jiang (US 2016/0045747) does not disclose switching to an open-loop configuration in response to detecting an unacceptable condition of the recording electrodes (Remarks pg. 13, para 4).  The prior art rejections have been withdrawn and claim 1 is indicated as allowable below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10603492 (hereinafter ‘492 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of this application is anticipated by claim 1 of the ‘492 Patent.
Regarding claim 1, the ‘492 Patent discloses a method for treating a medical condition by applying transcutaneous electrical stimulation to a target peripheral nerve of a subject (Claim 1, preamble), comprising: positioning a plurality of stimulation electrodes on a skin surface proximate the Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of copending Application No. 16295145 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is anticipated by claim 5 of the reference application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, claim 1 of the reference application (from which claim 5 depends) recites, “A method for treating a medical condition by applying transcutaneous electrical stimulation to a target peripheral nerve of a subject, comprising: positioning a plurality of stimulation electrodes on a skin surface proximate the targeted peripheral nerve, the stimulation electrodes being spaced from each other in a predetermined configuration; positioning one or more recording electrodes on a skin surface remote from the stimulation electrodes at a location where electromyogram (EMG) responses to electrical stimulation of the targeted peripheral nerve can be detected”, see ll. 1-9. These limitations read on the limitations of lines 1-10 of the instant application’s claim 1.
Claim 5 of the reference application, which depends on claim 1 (and thus imparts all of the limitations of claim 1), recites, “stimulating the peripheral nerve by applying electrical stimulation pulses via a stimulation electrode pattern selected from the plurality of stimulation electrodes according to stimulation parameters under closed-loop control in which EMG responses to the electrical stimulation pulses are monitored via the recording electrodes and the stimulation parameters are adjusted in response to the monitored EMG responses; and in response to detecting an unacceptable condition of the recording electrodes, applying electrical stimulation pulses via the stimulation electrode pattern according to the stimulation parameters under open-loop control in which the stimulation parameters are maintained without adjustment”. These limitations read on line 11 to the end of claim 1 of the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim recites “their elicited… MMG response”. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as “an elicited… MMG response”.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Regarding claim 6, the claim recites, “wherein the step of stimulating the peripheral nerve by applying electrical stimulation pulses comprises multiple applications of an electrical stimulation pulse under closed- loop control, wherein each application of an electrical stimulation pulse under closed-loop control comprises: applying the electrical stimulation pulse; recording, via the recording electrodes, EMG responses occurring the predetermined time after applying the electrical stimulation pulses; adjusting the stimulation parameters in response to the recorded EMG responses”. These limitations do not further limit the subject matter of claim 1, “stimulating the peripheral nerve by applying electrical stimulation pulses via the plurality of stimulation electrodes according to stimulation parameters under closed-loop control in which EMG responses elicited a predetermined time after applying the electrical stimulation pulses are monitored via the recording electrodes and the stimulation parameters are adjusted in response to the monitored EMG responses” (see claim 1, ll. 11-17). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claim 1 will be allowable once the non-statutory double-patenting rejections set forth above are overcome. Claims 2-26 are objected to as being dependent upon a rejected base claim.
Claims 6 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 112(d) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the closest prior art, Jiang et al. (US 2016/0045747) (hereinafter Jiang) discloses a method for treating a medical condition by applying transcutaneous electrical stimulation to a target peripheral nerve of a subject (Title, Abstract), comprising: positioning one or more recording electrodes on a skin surface remote from the stimulation electrodes at a location where electromyogram (EMG) responses to electrical stimulation of the targeted peripheral nerve can be detected (Abstract, ll. 6-end: “at least one EMG sensing electrode minimally invasively positioned on a skin surface… delivering a test stimulation at a stimulation amplitude level… to a nerve tissue… A stimulation-induced EMG motor response is recorded…”); stimulating the peripheral nerve by applying electrical stimulation pulses via the plurality of stimulation electrodes according to stimulation parameters under closed-loop control in which EMG responses elicited after applying the electrical stimulation pulses are monitored via the recording electrodes and the stimulation parameters are adjusted in response to the monitored EMG responses (Para. 13, third sentence: “Still further, the clinician programmer may be configured to automatically adjust the stimulation amplitude level of the test stimulation for the principal electrode until a desired stimulation-induced EMG motor response is detected to provide rapid feedback during initial lead placement”).
Jiang does not disclose positioning a plurality of stimulation electrodes on a skin surface proximate the targeted peripheral nerve, the stimulation electrodes being spaced from each other in a 
Gharib (US 2009/0018610) teaches a system for assessing a neuromuscular pathway (Abstract) wherein electrical stimulation of a peripheral nerve is accomplished via electrodes placed on the skin over the nerve (Para. 61, first sentence; Fig. 1 shows PNS electrodes 25) and EMG response signals are detected (Para. 27-29; Fig. 8-10). Additionally, Cadwell (US 2014/0148725) teaches using sensing windows when measuring neuromuscular activity (i.e. the EMG response) in response to a nerve stimulus. These windows are offset from delivery times of the stimulus signals based on a signal transit time associated with the nerve and the muscle tissue (Para. 10; Fig. 11 shows transit time period 790,791, sensing windows 794, 796).
The prior art does not teach, suggest, or motivate, in response to detecting an unacceptable condition of the recording electrodes, applying electrical stimulation pulses via the stimulation electrodes according to the stimulation parameters under open-loop control in which the stimulation parameters are maintained without adjustment. As such, the claimed invention as a whole is novel and non-obvious over the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792